DONOFRIO, Judge.
This case is before the Court by Writ of Certiorari to review the lawfulness of Decision Upon Rehearing affirming a previous award which denied reopening of petitioner’s claim. The Decision complained of was issued January 7, 1966.
The petitioner suffered a back injury, a compression fracture of a vertebra, in an industrial accident that occurred in May, 1957. He returned to work in May, -1958, and was discharged from medical treatment with no disability rating in August, 1958. In July, 1959, after a timely petition for rehearing and further treatment, an award was issued finding petitioner suffered a five percent general physical functional disability, but had no loss of earning capacity as a result thereof. Several petitions to reopen were filed in 1960, which resulted in an award denying reopening in January, 1961. The next petition to reopen was filed in February, 1965. Petitioner testified that he had not sought medical treatment during the four intervening years. A consultation board of orthopedic specialists examined petitioner in June, 1965, and found that his present complaints were related to his osteoarthritic condition, which pre-existed the industrial injury and was only temporarily aggravated by that injury. A formal hearing was held October 18, 1965, at which time medical testimony was presented by members of the consultation board and by petitioner’s attending physician. The Commission determined that petitioner had not shown a new, additional, or previously undiscovered disability attributable to the industrial injury of May 16, 1957.
The question presented to this Court is: does the evidence support the Award and Findings of the Commission? We have examined the record and it is our opinion that the Commission’s award is reasonably supported by the evidence. It *373is therefore our duty to affirm. Kennecott Copper Corp. v. Industrial Commission, 4 Ariz.App. 327, 420 P.2d 194. (Filed Nov. 18, 1966)
The award of January, 1966, is affirmed.
STEVENS, C. J., and CAMERON, J., concur.